Citation Nr: 1808315	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a headache disorder, claimed as due to exposure to trichloroethylene (TCE). 

2.  Entitlement to service connection for a kidney disorder, claimed as due to exposure to TCE. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Pertinent records stored electronically in Legacy Content Manager (Virtual VA) have also been considered in the claims decided below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to secondary service connection for a headache disorder due to service-connected posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's headaches were not manifested in service or to a compensable degree within one year of service separation and are not otherwise related to service. 

2.  The Veteran's kidney disorder was not manifested in service and is not otherwise related to service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches on a direct or chronic disease presumptive basis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to entitlement to for service connection for a kidney disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims decided at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case as to the issues decided herein.  All available relevant evidence pertinent to the issues on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records and statements from the Veteran.  

VA examined the Veteran in October 2016 for kidney disability and headaches.  These examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case was previously remanded by the Board in October 2015 for further development.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain chronic diseases, including headaches an other organic disease of the nervous system, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a degree of at least 10 percent within one-year of service discharge.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

 If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

Headache disorder

As to the first prong of service connection, the Veteran was diagnosed with tension headaches in a VA examination in October 2016.  The first prong of service connection, a current disability, has been met.  

 As to the second prong of service connection, the Veteran was a missile service technician in service.  The Board concedes the Veteran may have been exposed to TCE based on his military occupational specialty (MOS).  The second prong of service connection has been met.  

The third prong of service connection has not been met.  The October 2016 VA examiner opined that it is less likely than not that the Veteran's chronic headaches are related to service.  The examiner noted that the Veteran's separation examination in July 1964 was negative for any complaints of headaches.  The Veteran's service treatment records do not show treatment or diagnosis for headaches.  The examiner also noted that the Veteran takes medication daily for headaches and wakes up with headaches and it is likely that he has rebound headaches from daily use of the analgesics (Aspirin, ibuprofen and Percocet). 

The Board considered the Veteran's submission of a report from the Environmental Protection Agency (EPA), submitted in September 2012, that indicates that TCE exposure may cause headaches.  The Board recognizes that this evidence is supportive of a finding that exposure to TCE could have caused the Veteran's headaches.  However the VA examiner considered the Veteran's entire record and opined that the Veteran had no symptoms of toxicity or illness due to TCE exposure while he was in service.  The examiner opined that it is less likely than not that the Veteran's chronic daily headaches are due to TCE exposure years ago.  The Board finds the VA examiner's opinion more persuasive evidence.  The examiner's report includes a clear rationale and is based on the Veteran's specific history.  

The Veteran asserts that his headaches are related to service due to exposure to TCE.  The Board notes that the Veteran is competent to give evidence about symptoms such as pain; however, he is not competent to provide an opinion concerning the etiology of a medical condition such as headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements about etiology of headaches are of no probative value. 

Service connection for headaches as a chronic presumptive disease is also denied.  There is no evidence of the existence of a headache disorder to a compensable degree within one year of service separation.  In this regard, only the Veteran's vague statements concerning the severity of a headache disorder in the first post service year are of record, which are insufficient to establish the presence of a headache disorder to a degree of at least 10 percent.

Under these circumstances, the preponderance of the evidence is against the claim for service connection for a headache disorder on a direct or chronic disease presumptive basis, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for headaches must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Kidney disorder 

As to the first prong of service connection, the Veteran was diagnosed with a kidney disorder (nephrolithiasis or kidney stones) in a VA examination in October 2016.  The first prong of service connection, a current disability, has been met.  

As to the second prong of service connection, the Veteran was a missile service technician in service.  The Board concedes the Veteran may have been exposed to TCE based on his MOS.  The second prong of service connection has been met.  

The third prong of service connection has not been met.  The VA examiner opined that it is less likely than not that the Veteran's kidney disorder is related to service.  The examiner noted that the Veteran's service treatment records do not show any treatment of kidney stones.  The examiner also noted that the Veteran's separation examination does not show a kidney stones problem. 

The Board considered the Veteran's report from the EPA submitted in September 2012, concerning the effects of exposure to TCE.  The article notes that TCE has effects on the kidneys.  The VA examiner considered the Veteran's record and opined that it is less likely than not that the kidney stones were caused by exposure to TCE.  He stated that TCE exposure does not cause kidney stones.  The Board finds the opinion of the VA examiner to be more persuasive evidence.  The examiner's report includes a clear rationale and is specific to the Veteran's medical history. 

The Veteran asserts that his kidney stones are related to service due to exposure to TCE.  The Board notes that the Veteran is competent to give evidence about symptoms such as pain; however, he is not competent to provide an etiology opinion concerning a medical condition such as kidney stones, as he is not shown to possess the medical expertise or experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements about etiology of kidney stones are of no probative value. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a kidney disorder (kidney stones) must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a headache disorder on a direct and chronic disease presumptive basis is denied 

Service connection for a kidney disorder (kidney stones) is denied. 


REMAND

The Board finds the October 2016 examination discussing the potential entitlement to service connection for headaches secondary to the Veteran's service connected PTSD to be inadequate.  The examiner failed to appropriately discuss the likelihood that the Veteran's PTSD has caused his headaches.  The Board finds a remand is necessary to obtain an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and non-VA treatment records.  

2.  Following completion of the above, obtain an addendum opinion from the October 2016 VA examiner to determine the likely etiology of the Veteran's headache disorder.  The examiner must review the VBMS and Legacy Content Manager (Virtual VA) claims file, and should note that review in the report.  All necessary tests and studies should be conducted.  

The examiner should provide medical opinions in relation to the following questions:

A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic headaches are caused by his PTSD symptoms? 

B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic headaches have been aggravated (permanently worsened beyond normal progression) by his PTSD?   

The examiner should provide a rationale for each of the opinions provided.  

Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


